DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1 and 3-16 are allowed.
	Claim 2 has been canceled.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 1, line 16: Delete “the connecting joints are superimposed” and insert --- “the plurality of connecting joints are superimposed” ---.
B.	Claim 6, line 3: Delete “the connecting joints” and insert --- “the plurality of connecting joints” ---.

Authorization for this examiner's amendment was given in a telephone interview with Joe Muncy on 7/11/22.
 				
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a first wiring structure including at least one dielectric layer and at least one conductive layer formed in an alternate fashion”, “a second wiring structure, including: a warp balancer having a top surface, a bottom surface and a peripheral sidewall; a core layer having a top surface and a bottom surface and laterally surrounding the peripheral sidewall of the warp balancer; a top build-up layer that is disposed over the top surfaces of the warp balancer and the core layer; and a bottom build-up layer that is disposed under the bottom surfaces of the warp balancer and the core layer and is electrically connected to the top build-up layer through at least one of the warp balancer and the core layer” and “an elastic modulus of the warp balancer is higher than that of the core layer” in a semiconductor assembly having a bumped semiconductor chip connected to the first wiring structure. 


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811